﻿It gives me great pleasure to extend to Mr. Lusaka our most cordial congratulations on his election to the presidency of the General Assembly at this session. We are confident that he is worthy of the high post entrusted to him and that he will undertake the responsibilities associated with it with all the sincerity and dedication the international community expects from him. We wish him personally continued success and we wish his friendly country continued progress and prosperity.
70.	I am also pleased to extend our sincere thanks and gratitude to his predecessor, Mr. Illueca, who presided over the General Assembly at the thirty eighth session with the competence and objectivity deserving of the praise of all Member States.
71.	I cannot fail to express, on behalf of my delegation, our great appreciation and thanks to the Secretary General for the efforts he has made and continues to make in the service of the international community, in keeping with his belief in the mission and the principles of the United Nations. We wish him continued success in the realization of the great aspirations the international community attaches to the institution he oversees.
72.	Our belief in the United Nations as an international Organization dedicated to peace becomes greater day by day end is renewed whenever a new Member joins its ranks, thus reaffirming our conviction that the United Nations fulfils a strong desire among all peoples and represents for them a precious dream for the realization of which all have striven through their membership of it. In this regard, the State of Qatar extends a warm welcome to Brunei Darussalam on the occasion of its admission to the Organization as an active and effective Member which, together with the other States Members, will contribute to the prosperity of the world. We also express our pleasure at the historical and cultural ties between our two countries and we hope they will continue and develop.
73.	The deteriorating and explosive political situation throughout the world is evidence of the inability of the United Nations to establish international peace and of its failure to find solutions to the difficult problems that have been before it for a long time. At "he same time, we do not deny the many sincere efforts that the Organization has undertaken and continues to undertake to find solutions to these problems.
74.	We share the Secretary General’s analysis of this inability as a logical result of the betrayal by the superpowers of the goals and principles of the Charter of the United Nations, which in turn has made the Organization incapable of implementing the necessary measures for solving these problems and at the same time encourages those States in their orbits and under their protection to disregard ail laws and violate all international principles. Perhaps the best example of this is Israel's defiance of all humanitarian principles and the fact that its protectors and defenders always fabricate excuses and justifications for it.
75.	We must all work together to safeguard the Charter of the United Nations and not permit it to be violated by any party. It is incumbent on all Members of the United Nations to respect the Charter and to commit themselves to its defence, considering it the document that unites them in this international institution. We must all raise the level of our actions and feel pride in being members of this international community for the security and stability of which we all strive, and not follow our whims or serve our narrow, selfish interests, which would result in the destruction of the world in which we live.
76.	The hopes and aspirations of the international community for the establishment of peace and harmony in place of aggressive confrontations, with their dangerous consequences, make it essential that justice prevail in relations among the members of the international community and that causes of conflicts be dealt with.
77.	In this respect, it is the view of my delegation that the Palestinian question, which has been before the Organization since its foundation, cannot be solved and no solution can be implemented without the restoration of all the occupied Arab territories, including Holy Jerusalem, and recognition of the right of the Palestinian people to return to their homeland and to establish an independent State on their national territory.
78.	The Arab position has always been a positive one, aimed at finding a peaceful, just and comprehensive solution to this question. The latest Arab initiative in this regard is contained in the Final Declaration of the Twelfth Arab Summit Conference, adopted at Fez on 9 September 1982. That initiative was met with obstinacy and rejected by Israel, which refuses to understand anything but the policy of the
79.	Not satisfied with rejecting all international resolutions and honest initiatives, Israel continues its aggression, planting on Arab territories settlements that all agree are illegal and an obstacle to a peaceful solution.
80.	The international community must therefore reject these illegal practices and must put an end to the usurpation of the territories of others through the settlement policy pursued by Israel, in defiance of international public opinion, and to the imposition of Israel's will on the basis not of right but of force and coercion.
81.	The Israeli enemy continued its aggression against our Arab nation and expanded the circle of this aggression when it invaded fraternal Arab Lebanon in 1982. It has maintained its occupation of the southern part of that peaceful country and continued its disgraceful practices in violation of the Geneva agreements and international treaties.
82.	In the view of my delegation, it is the duty of the international community to adopt all the necessary measures to ensure immediate and unconditional Israeli withdrawal from southern Lebanon and to put an end to those practices which contradict international treaties and agreements. Israeli withdrawal from southern Lebanon is the primary precondition of the success of the Lebanese Government's effort to restore stability and security in all regions of the country and to assert its authority throughout Lebanese territory, as is the right of every Government of a sovereign State.
83.	The war which has been raging for more than four years between the Republic of Iraq and the Islamic Republic of Iran, two Muslim neighbours, constitutes for us a source of continuing and serious concern. Qatar, together with its fraternal States in the Gulf Cooperation Council, has made every possible effort to find a solution to this conflict. We hope that this catastrophe will soon end and that peace will prevail between the two fraternal States. We welcome the response of the Republic of Iraq to the international pleas and mediation efforts aimed at ending this war. We hope that the Islamic Republic of Iran will respond to those pleas and that good and reason will prevail, in the interest of the peoples of the two countries, the security of the region and world peace. We hope, too, that all disputes will be settled through dialogue and the exchange of views rather than through war and bloodshed.
84.	With regard to the security of the Arab Gulf region, Qatar firmly believes that to be the responsibility of the States of the region alone and that the means of achieving this will be readily available once the big Powers refrain from interfering in their affairs. Based on this belief, the six Arab Gulf States have initiated among them political, economic and security integration and coordination, within the framework of the Gulf Cooperation Council. This undertaking constitutes clear evidence of the desire of the member States of the Council that peace and prosperity should continue to be the symbols and goals of the Council.
85.	The State of Qatar views with increased concern the continuing presence of Soviet forces on the territory of Afghanistan. It sincerely hopes that the Soviet Union will respond positively to international appeals and initiatives and withdraw its forces from Afghanistan, leaving the Afghan people freedom to choose its political regime and determine its own future.
86.	The current situation in the African continent constitutes one of our major concerns. We sincerely hope that proper solutions will be found in the near future so as to end the suffering of the peoples living in regions where tensions prevail. My country reaffirms its support for and solidarity with the Namibian people in their just struggle under the leadership of the South West Africa People's Organization and with the national majority in South Africa in their courageous struggle against the apartheid policies practised by the ruling racist white minority. In line with its beliefs and its ties with and concern for Africa, the State of Qatar took part in the Conference of Arab Solidarity with the Struggle for Liberation in Southern Africa, held at Tunis from7 to 9 August 1984.
87.	We call on all States that cherish peace and justice, particularly the major Powers on whose support South Africa depends, to use every means available to put pressure on the South African Government and prevail upon it to respond positively to international efforts aimed at bringing about a just and comprehensive settlement of this situation and to block the attempts of the South African Government to prevent a peaceful solution in that vital part of the world.
88.	With regard to the Korean peninsula, the State of Qatar hopes that North Korea and South Korea will be able to find a peaceful solution to their problem through direct negotiations, without outside interference.
89.	The importance of the discussion in this international body of the crisis in the world economy increases with every passing year. This has been particularly true since the beginning of the present decade. Developing countries continue to confront an economic recession, the effects of which are reflected in their inability to increase economic growth to the minimum level required to achieve their planning goals A large number of the less developed countries continue to face the spectres of poverty, hunger and the deterioration of their production sectors.
90.	At the present time, the international community is facing an economic situation whose effects will not be confined within the borders of the developing countries. On the contrary, the whole world will be affected by its negative influences. This situation constitutes a constant threat to international peace and security and will create additional international problems, which we shall be forced to confront and to spend time and resources resolving.
91.	For all these reasons, the State of Qatar believes that the international community as a whole must realize the need to concentrate increased efforts on removing the factors that have brought about this international economic crisis and, in particular, the injustice inflicted on the developing countries by the current imbalance in the world economic situation. This awareness of the danger posed by the crisis must be translated into immediate and practical steps first to alleviate and finally to resolve the economic crisis.
92.	The developed countries must adopt policies which encourage imports from the developing countries. The developed countries must also work to reduce tariff and other barriers against these imports, and also give increased attention to stabilizing the international monetary system.
93.	States, particularly major industrial States, must also pay greater attention to the effects that their domestic economic policies and the decisions they adopt concerning external economic and commercial relations, particularly with the developing countries, have on the international economy.
94.	It has now become obvious to the international community that the rise in interest rates on the United States dollar has led to burdening the developing countries with additional interest payments on their debts, which in turn creates more imbalances in their balance of payments, raising rates of inflation and confronting these countries, especially the less developed ones, with continuing crises in all sectors.
95.	The problems of the international economy today are obvious and have previously been discussed and talked about in various international bodies. What is important at this time is to institute the corrective measures that will establish' a just and stable international economic order.
96.	The State of Qatar is of the view that global negotiations must get under way, and it considers these negotiations to be the framework through which a discussion of the major problems could take place and appropriate solutions arrived at. The various international organizations have not established a comprehensive programme for achieving that goal. The sixth session of the United Nations Conference on Trade and Development, held at Belgrade from 6 June to 2 July 1983, adjourned without adopting effective decisions regarding the major problems facing the economies and international trade with developing countries.
97.	Therefore, the State of Qatar believes that a review should be undertaken of the resources of these organizations and an assessment made of their ability to resolve these crises and problems so that the international community may be spared any catastrophes.
